Citation Nr: 0027531	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder as secondary to the service-connected disability of 
status post surgical procedure for hammertoe correction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from September 1960 to 
September 1963.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Jackson, Mississippi, which denied 
the benefit sought on appeal.  The case subsequently was 
transferred to the Cleveland, Ohio RO based upon a permanent 
change in the veteran's residency.


FINDING OF FACT

Based on competent medical evidence of record, it is 
reasonably probable that there is a link or nexus between the 
veteran's bilateral hip disorder and her service-connected 
status post-surgical procedure for hammertoe correction. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the Board 
finds that her bilateral hip disorder was aggravated by her 
service-connected status post-surgical procedure for 
hammertoe correction.  38 U.S.C.A. § 5107(a) (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she is entitled to service 
connection for a bilateral hip disorder as secondary to the 
service-connected disability of status post-surgical 
procedure for hammertoe correction.  A claim for secondary 
service connection, like all claims, must be well grounded.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  The veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is plausible, capable of 
substantiation, or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When adjudicating 
issues where the determinative issue involves a question of 
medical causation, i.e., whether the veteran's bilateral hip 
disorder is etiologically linked to the service-connected 
disability of status post surgical procedure for hammertoe 
correction, competent medical evidence in support of the 
claim is required for the VA to find the claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As a preliminary matter, based on three VA medical opinions 
of record, dated in June, August and October 1998, the Board 
concludes that the veteran has submitted a well grounded 
claim for entitlement to service connection for a bilateral 
hip disorder secondary to the service connected disability of 
status post surgical procedure for hammertoe correction 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that the duty to assist mandated by 38 
U.S.C.A. § 5107(a) has been fulfilled.  The question remains 
whether the veteran is entitled to a grant of secondary 
service connection for a bilateral hip disorder.

Service connection is warranted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Service 
connection may also be established for that portion of a 
disability resulting from aggravation by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the evidence of record indicates that the veteran 
has been service connected for the disability of status post 
surgical procedure for hammertoe correction, loss of all 
voluntary movement of the second, third, fourth and fifth 
toes and deformity of the fifth toe since March 1998.  The 
veteran alleges that she developed a bilateral hip disorder 
secondary to her service connected foot disability.  Highly 
probative objective "positive" evidence supporting this 
assertion can be found in three VA opinions of record.  

The first opinion is set forth in a June 1998 VA examination 
report.  At that time, the veteran was noted to have been 
diagnosed with hammertoe deformities and enlarged bursa on 
the dorsum of the toe of her left foot.  She underwent 
surgery, which resulted in medial deviation of the left fifth 
toe to the extent that it was noted to be on the fourth toe.  
She was also shown to have a PIP joint fusion of the toes 
with pain on weight bearing.  She reported a history of back 
and right hip pain, which had been present for "quite a 
while."  She described the pain as chronic, but varying in 
severity.  She stated that activities like standing, walking, 
bending or lifting exacerbated the condition.  She reported 
radiating pain into the back of her right leg and foot.  On 
physical examination she moved with a limp on the left and 
she walked slightly on the lateral border of the left foot to 
offload the left great toe region.  The diagnoses were 
degenerative disc disease of the lumbar spine, early 
degenerative joint disease of both hips, painful plantar 
keratosis MP joint, left great toe, and status post hammertoe 
correction of the left third and fourth toes.  The VA 
examiner opined that he did 

. . . not think that her back and hip 
condition are 'due to' her left foot 
condition.  I think that the degenerative 
disc disease of the lumbar spine as well 
as the early degenerative joint disease 
of both hips represent a 'disease of 
life' and are associated with the aging 
process.  However, I think that it is at 
least as likely as not that her altered 
gait pattern could be aggravating the 
condition.  However, I am unable to 
disassociate how much pain is coming from 
the back and hips and what portion of 
this pain is presented by aggravation 
from the altered gait pattern due to her 
foot condition as these issues 
'inextricably intertwined.'   

At the request of the RO, the same VA examiner prepared a 
second opinion dated in August 1998.  At that time, the VA 
examiner reiterated that "it is as least likely as not that 
her [the veteran's] altered gait pattern could be aggravating 
the condition."  However, he stated that he was unable to 
quantify the degree of pain that the veteran was experiencing 
from the degenerative changes of her back and hips as opposed 
to the what portion of her pain was due to aggravation from 
her altered gait pattern due to her foot disability.  

During an August 1999 hearing, the veteran testified that 
walking caused her to have pain in her right hip.  She also 
testified that several physicians had advised her that her 
altered gait caused her hip pain.  

A third opinion suggesting a link between the veteran's 
current bilateral hip disorder and her service connected foot 
disability is set forth in VA outpatient treatment records 
dated October 1998 to October 1999.  These records show that 
the veteran continued to experience hip and low back pain.  
In an October 1998 VA outpatient note, it was indicated that 
the veteran's "hip and low back pain may be related to her 
service connected disability from her foot due to a 
compensatory gait."  

The Board concludes that the clinical evidence of record 
suggests that while the veteran's current bilateral hip 
disorder may not be "due to" her service-connected foot 
disability, the evidence definitely establishes that the 
veteran's current bilateral hip disorder has been clearly 
aggravated by her service-connected foot disability.  As 
such, in light of the holding in Allen, the Board finds that 
the veteran has established that she is entitled to service 
connection for a bilateral hip disorder as secondary to the 
service-connected disability of status post surgical 
procedure for hammertoe correction.  38 C.F.R. § 3.310(a) 
(1999).  In making this determination, all reasonable doubt 
has been resolved in favor of the veteran.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); Gilbert, 1 
Vet. App. at 49.


ORDER

Service connection for a bilateral hip disorder as secondary 
to the service-connected disability of status post surgical 
procedure for hammertoe correction is granted.


		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

